

INFINIUM LABS, INC.
 
STOCKHOLDER VESTING AGREEMENT


THIS STOCKHOLDER VESTING AGREEMENT (this “Agreement”) is made as of January 11,
2006 (the “Effective Date’) by and between Infinium Labs, Inc., a Delaware
corporation (the “Company”) on behalf of itself and its wholly-owned subsidiary,
Infinium Labs Operating Corporation, and Greg Koler (“Stockholder”).
 
RECITALS
 
Stockholder has been issued by the Company a total of one million (1,000,000)
shares of common stock, $.001 par value, of the Company (the “Initial Shares”
which definition shall include any additional or substitute shares received by
the Stockholder resulting from a stock split, reverse stock split, stock
dividend, combination, reclassification or similar transaction). Stockholder
shall also be entitled to issuance of an additional 4,000,000 (the “Future
Shares” which definition shall include any additional or substitute shares
received by the Stockholder resulting from a stock split, reverse stock split,
stock dividend, combination, reclassification or similar transaction) subject to
approval by the Company’s shareholders. The Company can not give any assurances
that it will receive shareholder approval to increase its authorized common
stock. Shareholder shall have no claim to the Future Shares, regardless of the
vesting schedule, in the event the Company does not receive shareholder approval
to increase its authorized common stock. The Initial Shares and Future Shares
shall, cumulatively, be referred to as “Total Shares.”
 
In consideration of the Company’s continued employment of the Stockholder and
for other good and valuable consideration, the Company and Stockholder each
desire to impose: (a) certain restrictions and obligations with respect to the
Total Shares and (b) certain vesting requirements on a portion of the Total
Shares. Of the Total Shares, (i) the Initial Shares are vested as of the
Effective Date and (ii) the Future Shares are Non-Vested (as that term is
defined below).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises, and the covenants
set forth herein, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:
 
Section 1.  Repurchase Right
 
(a)  Transfer Restrictions. Subject to the other provisions of this Agreement,
the Stockholder agrees that the Total Shares (or any portion thereof) may not be
sold, transferred by gift, pledged, hypothecated, or otherwise transferred or
disposed of, other than by will or the laws of descent and distribution (a
“Permitted Transfer”), prior to the date when Stockholder becomes vested in the
Total Shares (or portion thereof) pursuant to Section 2 hereof, and any Total
Shares (or portion thereof) shall constitute “Non-Vested Shares” until they vest
as provided herein. Any attempt to transfer any Non-Vested Shares (or any
portion thereof) in violation of this Section 1 shall be null and void and shall
be disregarded by the Company. Notwithstanding the foregoing, the Stockholder
may transfer Non-Vested Shares to (i) the Stockholder’s spouse, children or
grandchildren or to a trust established by the Stockholder for the benefit of
the Stockholder or his spouse, children or grandchildren, or (ii) an entity
controlled by the Stockholder and established primarily for tax or estate
planning purposes (each, a “Permitted Transferee”), provided in any such case
that the Permitted Transferee furnishes the Company with a written agreement
that binds the Permitted Transferee to all provisions of this Agreement.
 

--------------------------------------------------------------------------------


 
(b)  Repurchase Right. The Non-Vested Shares shall be subject to a repurchase
right in favor of the Company (the “Repurchase Right”). In the event that the
Stockholder ceases to be or is removed as a employee of the Company for any
reason, the Company shall, upon the date of any such termination, have an
irrevocable, exclusive right for a period of ninety (90) days from such date to
repurchase any portion or all of the Non-Vested Shares from the Stockholder, or
any person receiving the Non-Vested Shares by operation of law or other
involuntary transfer, for an aggregate purchase price of $1.00 (the “Purchase
Price”) for all the Non-Vested Shares.
 
(c)  Exercise of Repurchase Right. The Repurchase Right may be exercised by the
Company by delivery of written notice to Stockholder or his or her executor and
a check in the amount of the Purchase Price for the Non-Vested Shares being
repurchased. Upon delivery by the Company of such notice and payment, the
Company shall become the legal and beneficial owner of the Non-Vested Shares
being repurchased and all rights and interest therein or related thereto, and
the Company shall have the right to re-transfer or cancel the Non-Vested Shares
without further action by Stockholder.
 
Section 2.      Vesting.
 
For purposes of this Agreement, the term “vest” shall mean, with respect to any
portion of the Total Shares, that such portion is no longer considered
Non-Vested Shares subject to repurchase as provided in Section 1. Subject to the
other provisions of this Agreement, the Stockholder shall acquire a vested
interest in, and the Company’s repurchase right under Section 1 shall
accordingly lapse with respect to, the Non-Vested Shares in equal quarterly
installments during the 24-month period beginning on the date of execution of
this Agreement.
 
Section 3.  Sale Transaction.
 
In the event of any Sale Transaction, any Non-Vested Shares shall immediately
vest in the entirety and Stockholder shall be released from the Repurchase Right
and restrictions on transfer contained herein. The term “Sale Transaction” shall
mean (i) a merger or consolidation in which the Company is not the surviving
entity, (ii) the dissolution or liquidation of the Company, or (iii) sale,
transfer or other disposition of all or substantially all of the assets of the
Company, in either case other than a Sale Transaction in which the Company’s
Members immediately prior to such transaction will hold voting securities or
voting interests in the surviving or succeeding entity representing more than
fifty percent (50%) of the total voting securities or voting interests of such
surviving or succeeding entity immediately after such transaction.
 

--------------------------------------------------------------------------------


 
Section 4.  Right of First Refusal.
 
(a) Prior Notice. Neither the Stockholder nor any transferee of any Total Shares
shall sell, hypothecate, encumber or otherwise transfer any Total Shares or any
right or interest therein without first complying with the provisions of this
Section 4 or obtaining the prior written consent of the Company. In the event
the Stockholder desires to accept a bona fide third-party offer to acquire any
or all of the Total Shares, the Stockholder shall provide the Company with
written notice (the “Transfer Notice”) of: (i) the Stockholder’s intention to
transfer; (ii) the name of the proposed transferee; (iii) the number of Total
Shares to be transferred; and (iv) the proposed transfer price or value and
terms thereof.
 
(b) First Refusal Exercise Notice. The Company shall have the right to purchase
(the “Right of First Refusal”) all but not less than all of the Total Shares
which are described in the Transfer Notice (the “Offered Shares”) at any time
during the period commencing upon receipt of the Transfer Notice and ending
forty-five (45) days after the first date on which the Company determines that
the Right of First Refusal may be exercised without incurring an accounting
expense with respect to such exercise (the “Option Period”) at (i) the per share
price or value and in accordance with the terms stated in the Transfer Notice
(subject to Section 4(c) below) or (ii) the fair market value of the Offered
Shares on the date on which the purchase is to be effected if no consideration
is paid pursuant to the terms stated in the Transfer Notice, which Right of
First Refusal shall be exercised by written notice (the “First Refusal Exercise
Notice”) to the Stockholder.
 
(c) Payment Terms. The Company shall consummate the purchase of the Offered
Shares on the terms set forth in the Transfer Notice within 30 days after
delivery of the First Refusal Exercise Notice; provided, however, that in the
event the Transfer Notice provides for the payment for the Offered Shares other
than in cash, the Company and/or its assigns shall have the right to pay for the
Offered Shares by the discounted cash equivalent of the consideration described
in the Transfer Notice as reasonably determined by the Company. Upon payment for
the Offered Shares to the Stockholder or into escrow for the benefit of the
Stockholder, the Company or its assigns shall become the legal and beneficial
owner of the Offered Shares and all rights and interest therein or related
thereto, and the Company shall have the right to transfer the Offered Shares to
its own name or its assigns without further action by the Stockholder.
 
(c) Assignment. Whenever the Company shall have the right to purchase Total
Shares under this Right of First Refusal, the Company may designate and assign
one or more employees, officers, directors or stockholders of the Company or
other persons or organizations, to exercise all or a part of the Company’s Right
of First Refusal.
 
(d) Non-Exercise. If the Company and/or its assigns do not collectively elect to
exercise the Right of First Refusal within the Option Period or such earlier
time if the Company and/or its assigns notifies the Stockholder that it will not
exercise the Right of First Refusal, then the Stockholder may transfer the
Shares upon the terms and conditions stated in the Transfer Notice, provided
that (i) the transfer is made within 90 days of the date the Company and/or its
assigns notify the Stockholder that the Right of First Refusal will not be
exercised ; and (ii) the transferee agrees in writing that such Total Shares
shall be held subject to the provisions of this Agreement.
 

--------------------------------------------------------------------------------


 
(e) Termination of Right of First Refusal. The provisions of this Right of First
Refusal shall terminate as to all Total Shares upon the closing of the first
sale to the general public pursuant to a registration statement filed with and
declared effective by the Securities and Exchange Commission under the
Securities Act of 1933, as amended, of the Company’s Common Stock.
 
Section 5.  Tax Election
 
The vesting of the Total Shares under this Agreement may result in adverse tax
consequences for the Stockholder that may be avoided or mitigated by filing an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended.
The Stockholder should consult with his or her personal tax advisor to determine
the tax consequences of entering into this Agreement and the advantages and
disadvantages of filing the Section 83(b) election. The Stockholder agrees to
provide the Company with a copy of any timely election made pursuant to
Section 83(b) or similar provision of state law. If Stockholder makes a timely
election, Stockholder agrees to promptly pay to the Company any amount necessary
to satisfy applicable federal, state and local income and employment tax
withholding requirements.
 
Section 6.  Spousal Consent
 
If requested by the Company and if the Stockholder is, on the date of execution
of this Agreement, married or later becomes married or remarries, the
Stockholder agrees to use his best efforts to obtain and deliver to the Company
the Consent of Spouse attached hereto as Exhibit A.
 
Section 7.  Notices
 
Any notice required or permitted to be given hereunder by the Company shall be
given in writing at the then-current address listed for the Stockholder on the
books and records of the Company.
 
Section 8.  Governing Law, Severability
 
The parties intend that this Agreement shall be governed by and construed in
accordance with the laws of the State of Washington. Any provision of this
Agreement that is deemed invalid or unenforceable shall be ineffective to the
extent of such invalidity or unenforceability, without rendering invalid or
unenforceable the remaining provisions of this Agreement. If any provision of
this Agreement is held to be invalid or unenforceable, it is the intention of
the parties that such invalid or unenforceable provision shall be replaced with
a valid and enforceable provision as like in tenor to the invalid or
unenforceable provision as is possible.
 

--------------------------------------------------------------------------------


 
Section 9.  Entire Agreement
 
This Agreement constitutes the entire agreement of the parties relating to the
subject matter hereof, and supersede all prior communications, representations
or agreements, verbal or written, among the parties relating to the subject
matter hereof. There are no promises, terms, conditions, obligations,
representations or warranties other than those contained in this Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
 
COMPANY:


Infinium Labs, Inc. on behalf of itself and its wholly-owned subsidiary Infinium
Labs Operating Corporation




By:/s/ Richard Angelotti
Richard Angelotti
Chairman of Compensation Committee




STOCKHOLDER:




By:/s/ Greg Koler
Greg Koler




 

--------------------------------------------------------------------------------




EXHIBIT A
 
CONSENT OF SPOUSE




I,    , spouse of Greg Koler, have read and approved the foregoing Stockholder
Vesting Agreement. In consideration of the right of my spouse to acquire a
membership interest in Infinium Labs, Inc. as set forth in such Agreement, I
hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights of such Agreement insofar as I may have any rights under such
community property laws of the State of Washington or similar laws relating to
marital property in effect in the Grand Duchy of Luxembourg or any subsequent
residence as of the date of the signing of the foregoing Agreement.





Dated: _____________   
 By:
       
 Signature
                     
 Printed Name

           
 


 
 


 